Citation Nr: 0617240	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  02-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis and ascites.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).   

Procedural History

The veteran served on active duty from March 1968 until 
February 1972.  Service in Vietnam is indicated by the 
evidence of record.  

In December 2001, the RO received the veteran's claim of 
entitlement to service connection for hepatitis C with 
cirrhosis and ascites.  The May 2002 rating decision denied 
the veteran's claim.  The veteran disagreed with the May 2002 
rating decision and initiated this appeal.  

This matter was previously before the Board in October 2003.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the AMC for additional development.  
That development has been completed and the AMC issued a 
Supplemental Statement of the Case (SSOC) in December 2005 
which continued to deny the veteran's claims.  

In March 2006, the veteran's representative submitted 
argument and evidence directly to the Board.  The new 
evidence submitted by the veteran's  representative was 
accompanied by an appropriate waiver of AOJ consideration.   
With respect to the additional argument, the veteran's 
representative has listed docket number citations to other 
decisions by the Board, presumably concerning the issue of 
service connection for hepatitis C.  The Board notes, 
however, that Board decisions do not have precedential value, 
an such citations do not advance the claim.  
See 38 C.F.R. § 20.1303 (2005).  




FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran 
incurred hepatitis C or other liver disease as a result of 
any event in service.    


CONCLUSION OF LAW

Hepatitis C with cirrhosis and ascites is not etiologically 
related to service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hepatitis C with cirrhosis and ascites.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  To that end, 
the veteran was informed of the relevant law and regulations 
pertaining to his claim in the August 2002 SOC.  
Specifically, the August 2002 SOC detailed the evidentiary 
requirements for service connection.  

Crucially, the AOJ, as directed in the Board's October 2003 
remand, informed the veteran of VA's duty to assist him in 
the development of his claims in a letter dated March 12, 
2004.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the March 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter also specifically notified the veteran 
"that if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us." This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.     

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's service 
medical records, VA treatment records, lay statements and 
medical opinion letters.  These items have been associated 
with his claims folder.  The veteran was accorded VA medical 
opinions in October 2002 and, as directed in the Board's 
October 2003 remand, again in December 2004.    

The veteran has requested an independent medical opinion. The 
law and VA regulations provide that the Board may obtain an 
advisory medical opinion from an independent medical expert 
(IME opinion) when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal. 
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2005).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim. See 
Bielby, 7 Vet. App. at 263.  In this case, on the other hand, 
neither the veteran nor his representative has stated with 
any specificity why this case presents a complex or 
controversial medical problem noting, only that there are of 
record opinions both in support and also against the 
veteran's claim.  

The veteran appears to be merely seeking an additional 
medical opinion in support of his position that his hepatitis 
C was incurred in service. The existence in the record of 
differing opinions in and of itself does not make a case one 
of a "complex and controversial" medical problem.  Indeed, 
as will be discussed in the Board's analysis below, the Court 
has held in a number of cases that it is the Board 
responsibility to resolve conflicts in the medical evidence, 
and that it is indeed obligated to do so, provided that it 
furnishes reasons and bases for its decision.

As has been discussed above, VA has obtained several medical 
opinions on the matter and has also reviewed the medical 
opinions provided by the veteran.  The totality of the 
medical evidence provides a clear basis for a decision on the 
veteran's claim.  

It appears that the veteran's very able representative, after 
her usual thorough review of the file, may have realized that 
the medical evidence as a whole is not in the veteran's 
favor.  She thus seeks another opinion in the hopes that this 
will balance the scale.  However, as the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 477 (1992) [emphasis as in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478- 79 
(1994).

For these reasons, the Board elects not to obtain an IME 
opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and advised in his September 2002 
appeal that he did not desire a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hepatitis C

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  However, a VA "Fast Letter" 
issued in June 2004 (Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and 
acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible", notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
the hepatitis C.

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs. 
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.1(n), 3.301 (2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) 
(2005).

Analysis

The veteran is seeking entitlement to service connection for 
hepatitis C.  Essentially, he contends that in-service events 
[notably air gun inoculations, dental work and sexual contact 
with a prostitute] caused him to develop his current liver 
disease.  He further denies that his documented post-service 
intravenous and intranasal drug use or alcohol abuse caused 
his liver disease.  

After a careful review of the evidence, and for reasons 
provided below, the Board has determined that a preponderance 
of the medical evidence is against a finding that the 
veteran's liver disease had its onset in service and is 
against a finding that liver disease developed as a 
consequence of the various claimed in-service risk factors.  
Rather, the evidence demonstrates that the veteran's 
hepatitis is most likely due to post-service substance abuse.

In the interest of clarity a Hickson analysis will be 
applied.  Concerning Hickson element (1), it is undisputed 
that the veteran was diagnosed with hepatitis C and cirrhosis 
in 1999.  Element (1) is met.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.  

With respect to disease, the Board acknowledges that testing 
for hepatitis C had not been developed during the veteran's 
period of service.  In any event, however, the veteran's 
service medical records are pertinently negative for any 
indication of any liver disease of any sort while in service.  

Given that hepatitis C testing was not available at the time 
the veteran was in service, medical information has been 
submitted as to the matter of the timing of the onset of the 
veteran's liver disease.  

In a February 2006 letter, S.B.H., M.D. and J.M.D., R.N., 
M.S.N., although acknowledging that "it is difficult to 
ascertain exactly when or how [the veteran] was infected",  
stated that the date that the veteran was infected was 
"around 1969."  Since the veteran served on active duty 
between 1968 and 1972, it appears that the February 2006 
letter was intended to indicate that the veteran had an in-
service incurrence of hepatitis C to the extent that he many 
have been infected with the virus at that time, although 
symptoms did not appear for many years.  The conclusion that 
hepatitis C began in service was based on a medical journal 
article which stated that it takes 30 years for hepatitis C 
infection to cause cirrhosis.  Since the veteran was 
diagnosed with cirrhosis in 1999, it was concluded that 
hepatitis C had its onset in "around 1969", or thirty years 
prior to the diagnosis of cirrhosis.  

Against the veteran's claim of in-service incurrence of 
disease is the December 2004 VA medical opinion.  In the 
December 2004 opinion, Dr. R.J., based upon a review of the 
veteran's entire claims folder and at least five 
comprehensive medical studies, determined that it was "less 
likely than not" that the veteran acquired hepatitis C in 
service.  In reaching his conclusion Dr. J. noted that the 
veteran had a history of alcohol abuse and that cirrhosis and 
hepatitis C were both diagnosed at the same time, in 1999.  
Dr. J. therefore concluded that it was more likely that the 
veteran's alcohol abuse accelerated his hepatitis C infection 
and that therefore the onset was most likely in the early 
1980s, nearly a decade after the veteran's separation from 
service.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment. See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, there are of record two competent sources of 
medical evidence regarding the date of the onset of the 
veteran's hepatitis C, the February 2006 statement signed by 
the veteran's treating nurse and doctor in support of the 
claim and the December 2004 opinion of Dr. R.J. against the 
claim.

The Board places greater weight of probative value on the 
December 2004 opinion than it does on the treating 
professionals statements.  Specifically, the December 2004 
opinion was made in reliance upon a review of the veteran's 
medical history along with a comprehensive review of major 
studies.  In reaching his conclusion, Dr. J. made a specific 
determination about the method and timing of onset based upon 
the veteran's medical history.  Moreover, Dr. J. took into 
account each of the veteran's claimed exposure methods.  

In contrast, the statement of Dr. H. and Nurse D. was vague, 
noting that the veteran's infection could have occurred 
"around" the time of service.  Further, the statement (and 
an earlier September 2002 statement) acknowledged that post-
service risk factors such as drug and alcohol abuse also 
could have played a significant role in the onset of the 
veteran's disease.  

In short, the opinion of Dr. H. and Nurse D., although 
competent medical evidence to be considered, appears to be 
speculative.  The opinion, moreover, downplays the veteran's 
documented post-service history of substance abuse.  This 
appears to be because the veteran himself has minimized and 
at times denied this aspect of his history.  In a 
questionnaire concerning risk factors for hepatitis dated in 
April 2004, in response to a question concerning intravenous 
drug use, the veteran stated "Yes, but only once, and with 
an unused, clean syringe."  This report was essentially 
replicated by Dr. H. and Nurse D. in September 2002.  
However, as noted by a VA psychologist after evaluation in 
June and July 2001, although the veteran then denied the use 
of illicit drugs, "the medical record indicated a past 
history of IV drug use."  [A review of the medical records 
also shows that at various times the veteran was "very 
vague" about and/or flatly denied intravenous drug use.]  

The Board finds that the veteran's statements concerning his 
illicit intravenous drug abuse (which are either "very 
vague" or when specific alternatively are that he never used 
intravenous drugs all or that he used drugs intravenously 
just once and with uncharacteristic fastidiousness) are 
manifestly self-serving and are incredible in light of his 
documented history of long-standing polysubstance abuse.  

The Court has held that the Board is not required to accept 
medical opinions that are based upon the claimant's 
recitation of medical history.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].  Since the opinion of Dr. H. and Nurse D. is 
based at least in part on the veteran's unbelievable denial 
of any significant post-service intravenous drug abuse (thus 
magnifying his purported in-service risk factors), the 
opinion is of virtually no probative value.    

The Board notes that the fact that the opinion has been 
obtained from professionals in a treating relationship with 
the veteran does not accord it a greater weight of probative 
value.  The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
any other physician. See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Winsett v. West, 11 Vet. App. 420, 424-25 
(1998). So has the United States Court of Appeals for the 
Federal Circuit. See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001) 

To the extent that the veteran himself asserts that hepatitis 
C had its onset in service, he is not competent to diagnose 
such or to provide an opinion as to the etiology of his 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) [holding that lay persons are not competent to 
offer medical opinions].

Accordingly, the Board finds that the greater weight of 
probative value rests with the December 2004 medical opinion.  
A preponderance of the medical evidence of record is against 
a finding of an in-service incurrence of hepatitis C.    

In-service incurrence is presumed for cirrhosis if such 
becomes manifest to a compensable degree within one year from 
the veteran's separation from service.  See 38 C.F.R. 
§ 3.309.  However, this presumption does not apply in the 
instant case as the veteran separated from service in 1972 
and was not diagnosed with cirrhosis until 1999, long after 
the one year presumptive period. 

Hickson element (2), in-service incurrence of disease, is 
therefore not met.  

Concerning in-service injury (which for the purposes of this 
discussion involved mechanisms of alleged infection with the 
hepatitis virus), the veteran has alleged the following: 
undergoing extensive dental work during service with 
instruments that were not appropriately sanitized; receiving 
vaccinations from an air gun; and sexual contact with a 
prostitute.  The Board will address each in turn.  

Regarding dental work, the veteran's service medical records 
clearly indicate that he had dental work during service, as 
did millions of other service members.  However, there is no 
indication that the veteran experienced any infection 
therefrom.  Nor is there any other evidence of record which 
would indicate that the equipment used was not properly 
sanitized.  The veteran himself has offered no evidence aside 
from his own contentions which would support a finding that 
the dental equipment was not sanitary.  This appears to be 
rank speculation on the part of the veteran, in a further 
effort to defect attention from his post-service substance 
abuse.  

In any event, the veteran is not a dental professional and 
therefore cannot render an opinion as to the possibility of 
contamination of dental instruments.  See Espiritu, supra.  
In-service incurrence of injury is not met based on purported 
exposure to non-sterile dental equipment.   

Turning to the veteran's jet inoculation contentions, it is 
undisputed that jet inoculators were used at the time the 
veteran served on active duty and it is further undisputed 
that the veteran received inoculations in this manner.  As 
was noted above, VA has acknowledged that transmission of 
hepatitis C virus with air gun injections was "biologically 
plausible".  Hickson element (2), in-service incurrence of 
injury, is therefore arguably met as to the jet inoculator 
contention.  

Finally, the veteran has contended in-service contact with 
prostitutes.  The general prohibition against service 
connection for disease or injury caused by a veteran's own 
willful misconduct has been set forth above. The precise 
outline of this rule is somewhat unclear. There is no statute 
or regulation specifically prohibiting payment of benefits 
for any disease or injury incurred as a result of promiscuous 
sexual activity during service.  It is debatable whether 
consorting with prostitutes constitutes an act "involving 
conscious wrongdoing or known prohibited action". Although 
patronizing prostitutes is illegal in many jurisdictions, 
prostitution is legal or quasi-legal in certain parts of the 
world.

The medical evidence of record indicates that sexual contact 
is a risk factor for the development of hepatitis C, 
therefore, it is possible that hepatitis C could be a 
residual of sexual contact.   A review of the regulations 
indicates that there is clearly intent on the part of 
Congress and VA to remove from the definition of willful 
misconduct diseases which are the residuals of sexual 
contact.  It would thus appear to be contrary to the spirit, 
if not the letter, of the law to allow service connection for 
syphilis but deny service connection for hepatitis C when it 
has been demonstrated that the latter has been incurred as a 
result of sexual contact.  The Board therefore concludes that 
in this case the veteran's hepatitis C may be likened to 
venereal disease and therefore falls outside of the statutory 
misconduct prohibition.  Further, the Board has no reason to 
doubt the veteran's self-report that he patronized 
prostitutes.  Accordingly, the Board finds that the veteran's 
claimed in-service injury of sexual contact with prostitutes 
may form a basis for entitlement to service connection and 
has been shown sufficient to also satisfy Hickson element 
(2).  

In-service incurrence of injury, specifically exposure to jet 
inoculators and sexual contact with prostitutes, has been 
shown.   Hickson element (2) is therefore met to that extent.  

The Board will now turn to the final Hickson element, medical 
nexus between the in-service injuries and the current 
disability.  

To the extent that the veteran has asserted that sexual 
contact during service is the basis for his acquisition of 
hepatitis C, the Board notes that none of the medical 
evidence of record indicates that it is as least as likely as 
not that the veteran contracting hepatitis C via in-service 
sexual contact.   

In that regard, Dr. H. in his October 2002 opinion, noted 
that although the veteran's sexual contact with a prostitute 
during service was a more likely source of his acquisition of 
hepatitis C than his contact with jet inoculators, the most 
likely source of the veteran's hepatitis C infection was 
related to his post-service intravenous and intranasal drug 
use.  In the February 2006 opinion Dr. H. and Nurse D., they 
termed it "highly unlikely" that the veteran would have 
contracted hepatitis C secondary to his in-service sexual 
contact with prostitutes.  That conclusion was echoed by the 
December 2004 VA medical opinion, which noted that although 
there was a risk of obtaining hepatitis C through sexual 
contact, it was more likely that the veteran contracting 
hepatitis C as a consequence of his intranasal and 
intravenous drug use and his alcohol abuse.  

Therefore, Hickson element (3) is not met based on the 
veteran's in-service sexual contact with prostitutes.  

This leaves the air gun contention.  As has been discussed 
above, VA has acknowledged that infection via air gun 
vaccination is "biologically plausible".  This, in an of 
itself, hardly amounts to compelling evidence in the 
veteran's favor.  In order to resolve the matter, the Board 
must look to the evidence of record which discussed the 
veteran's case specifically.

In that regard, the February 2006 opinion of Dr. H. and Nurse 
D. echoes the Fast letter by stating that transmission of 
virus through air gun vaccination is "biologically 
plausible".  However, that opinion did not include a 
rationale as to why the examiner believes the air gun was the 
source of the veteran's hepatitis C.  Instead, the opinion 
concludes "it is difficult to ascertain when or how the 
veteran was infected."  This opinion clearly does not meet 
the criteria set out in the Fast Letter quoted above.  

Moreover, the opinion, which is to the effect that it as a 
general proposition it is "biologically plausible" that the 
hepatitis C virus could be transmitted through air gun 
vaccinations, is too general and inconclusive to support the 
veteran's claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  

The other sources of competent medical evidence concerning 
nexus are the October 2002 opinion of Dr. H. and the December 
2004 opinion of Dr. J.  Both are against the veteran's claim.  

In the October 2002 opinion Dr. H. noted that "air gun 
vaccination has not been a known risk factor for transmitting 
the hepatitis C virus in the medical literature."  
Dr. J. noted that while air gun vaccinations have "been 
proposed as a method of Hep C virus infection, there is not 
proof that it is a risk factor."  

There is not of record any other medical evidence which 
speaks to the relationship, if any, between the veteran's 
hepatitis C and his history of air gun inoculations.  
As has been discussed above, to the extent that the veteran 
himself contends that he contracted hepatitis C due to air 
gun vaccinations during service, his lay opinion is entitled 
to no weight.  See Espiritu, supra.

Hickson element (3), medical nexus, is thus not met based on 
the veteran's exposure to jet inoculators in service.

To the extent that the medical evidence of record discusses 
the likely actual cause of the veteran's hepatitis C,  the 
conclusions have been that it is more likely than not that 
non-service connected factors, specifically drug and alcohol 
abuse led to the veteran's liver disease.  Dr. H. in 
September 2002 found the veteran's drug use history to be as 
likely as not the source of his hepatitis C infection.  The 
December 2004 opinion of Dr. J. clearly indicated that based 
upon a review of the veteran's entire record and all of his 
contentions that it was most likely, given the veteran's 
history of alcohol abuse and cirrhosis, that alcohol abuse 
alone was the source of the veteran's hepatitis C.    

The veteran has asserted that hepatitis C was incurred 
secondary to alcohol abuse.  That contention is supported by 
competent medical opinion evidence.  Both the February 2006 
and the September 2002 letters of the veteran's treating 
professionals indicate that the veteran's connected alcohol 
abuse likely was a contributing or causative factor with 
respect to his liver disease.   The veteran, however, goes 
further and indicates that his alcohol abuse started in 
service.  
In essence, he appears to be contending that the hepatitis C 
is secondary to alcohol abuse, which should be service 
connected.  

The veteran's contention fails for two reasons.  First, there 
is no evidence of in-service alcohol abuse, nor is there any 
competent medical evidence which relates the veteran's 
alcohol abuse to his military service, or his hepatitis C to 
in-service alcohol abuse.

Even more significantly, alcohol abuse as a disease is 
considered willful misconduct under the regulations.  See 38 
U.S.C.A. § 105 (West Supp. 2002); 38 C.F.R. 
§ 3.1(n), 3.301 (2005); see also VAOPGPREC 2-97 [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs].  Therefore, whether or not the veteran's 
alcohol abuse had its onset during service, it is considered 
by law to be willful misconduct and therefore cannot form the 
basis for a grant of entitlement to service connection.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is therefore 
denied.  
 
  
ORDER

Entitlement to service connection of hepatitis C with 
cirrhosis and ascites is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


